Citation Nr: 1141929	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-46 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had active military service from November 6, 1968 to February 13, 1969; accounting for periods of lost time his active duty service totaled two months and 25 days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the reopening of the claim for service connection for headaches.  


FINDINGS OF FACT

1.  In an unappealed August 2004, the reopening of the claim for service connection for headaches was denied on the basis that new and material evidence had not been submitted; no nexus to service was shown. 

2.  The evidence received since the August 2004 was not previously considered by agency decision makers; however, it does not address an unestablished fact, and fails to raise the reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The criteria for reopening of a previously denied claim of service connection for headaches have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

Where a previously denied claim is being reopened, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim to reopen his claim for service connection for headaches by a letter dated September 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A December 2007 letter substantially complied with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA has obtained service personnel records; service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Service connection for headaches was most recently denied in an August 2004 rating decision, which confirmed and continued prior denials of service connection on the basis that new and material evidence had not been submitted.  Notice of this rating decision was provided in September 2004.  The Veteran did not submit any additional evidence or argument until September 2007; accordingly, consideration pursuant to 38 C.F.R. § 3.156(b) is in not warranted, and the August 2004 rating decision is final.  

The evidence of record at the time of the August 2004 rating decision consisted of: service personnel records; service treatment records showing a reported history of head injury and tension headaches before service without evidence of complaints or treatment for headaches during service; and private and VA treatment records showing treatment for complaints of headaches over two decades after service.  

The evidence received since the August 2004 rating decision includes an extensive amount of VA medical records dated from 2002 to the present.  Most of these documents do not indicate any complaints of, or treatment for, headaches.  A single treatment record dated November 2007 contains a note that states "headaches now resolved since neck surgery about twelve years ago."   Additionally, the Veteran submitted argument and statements to VA in which he alleged that he injured his neck during his very short period of active service and that this was the cause of his headaches.  

The records created after the August 2004 rating decision were not previously considered by agency decision makers, and hence are new.  However, the vast majority of these records do not relate to complaints, or treatment, of headaches.  A doctor noted the Veteran's reports of a history of headaches which resolved upon neck surgery twelve years earlier, but no doctor offers any reasoned opinion or conclusion indicating any relationship between a current headache disability and service.  At best, doctors merely regurgitate the Veteran's report of a history of neck injury and headaches.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406   (1995).  There are no nexus opinions added to the record since the August 2004 rating decision.

The Veteran's statement regarding an in-service neck injury as the cause of his headaches essentially states a claim for secondary service connection.  That is he asserts that he incurred a neck injury in service and that this caused a headache disability.  However, service connection for a cervical spine disability has previously been denied.  

The Veteran's statements are an attempt to assert a claim of secondary service connection to a disability which is not service-connected and service connection has been specifically denied.  An appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  

The evidence received since the August 2004 rating decision is "new," as it was not considered at the time of the prior determination.  This evidence is not "material" in that it does not does not raise any reasonable possibility of substantiating the claim for service connection for headaches.  New and material evidence to reopen a claim of service connection for headaches has not been received.  Reopening the claim is not warranted. 


ORDER

New and material evidence not having been received, reopening the claim of service connection for headaches is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


